Name: Commission Regulation (EU) NoÃ 647/2011 of 4Ã July 2011 correcting the Slovenian version of Regulation (EU) NoÃ 258/2010 imposing special conditions on the imports of guar gum originating in or consigned from India due to contamination risks by pentachlorophenol and dioxins, and repealing Decision 2008/352/EC Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  food technology;  tariff policy;  chemistry;  international trade;  Asia and Oceania
 Date Published: nan

 5.7.2011 EN Official Journal of the European Union L 176/17 COMMISSION REGULATION (EU) No 647/2011 of 4 July 2011 correcting the Slovenian version of Regulation (EU) No 258/2010 imposing special conditions on the imports of guar gum originating in or consigned from India due to contamination risks by pentachlorophenol and dioxins, and repealing Decision 2008/352/EC (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53 (1) (b) (ii) thereof, Whereas: (1) On 25 March 2010, the Commission adopted Regulation (EU) No 258/2010 (2) imposing special conditions on the imports of guar gum and repealing Decision 2008/352/EC. In the Slovenian language version of that Regulation, the wording feed and food business operators was translated incorrectly and therefore a correction of that language version is necessary. The other language versions are not affected. (2) Regulation (EU) No 258/2010 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 This correcting regulation concerns only the Slovenian language version. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 80, 26.3.2010, p. 28.